Cite as 2013 Ark. 338

                    SUPREME COURT OF ARKANSAS
                                          No.   CV-11-1152

                                                     Opinion Delivered September   19, 2013
MILTON JASPER JONES
                                 APPELLANT           PRO SE APPEAL FROM THE
                                                     LINCOLN COUNTY CIRCUIT COURT,
V.                                                   40LCV-11-68, HON. JODI RAINES
                                                     DENNIS, JUDGE
RAY HOBBS, DIRECTOR, ARKANSAS
DEPARTMENT OF CORRECTION
                       APPELLEE
                                                     AFFIRMED.


                                          PER CURIAM

       In 1987, appellant Milton Jasper Jones was found guilty by a jury of capital murder and

sentenced to life imprisonment. We affirmed. Jones v. State, 296 Ark. 135, 752 S.W.2d 274

(1988). In 2009, this court denied appellant’s petition to reinvest jurisdiction in the trial court

to consider a petition for postconviction relief pursuant to Arkansas Rule of Criminal Procedure

37.1 (1987).

       In 2011, appellant filed a pro se petition for writ of habeas corpus in the Lincoln County

Circuit Court, located in the county where he was in custody.1 The petition consisted largely of

a series of statements concerning state and federal law with allegations of error in appellant’s trial

interspersed throughout. The circuit court dismissed the petition, and appellant brings this

appeal. We find no error and affirm the order.

       A writ of habeas corpus is only proper when a judgment of conviction is invalid on its

face or when a circuit court lacked jurisdiction over the cause. Girley v. Hobbs, 2012 Ark. 447



       1
           As of the date of this decision, appellant remains incarcerated in Lincoln County.
                                      Cite as 2013 Ark. 338

(per curiam); Abernathy v. Norris, 2011 Ark. 335 (per curiam). The burden is on the petitioner

in a habeas-corpus petition to establish that the trial court lacked jurisdiction or that the

commitment was invalid on its face; otherwise, there is no basis for a finding that a writ of

habeas corpus should issue. Young v. Norris, 365 Ark. 219, 226 S.W.3d 797 (2006) (per curiam).

Under our statute, a petitioner who does not allege his actual innocence must plead either the

facial invalidity or the lack of jurisdiction by the trial court and make a showing by affidavit or

other evidence of probable cause to believe that he is illegally detained. Ark. Code Ann. § 16-

112-103(a)(1) (Repl. 2006); Murry v. Hobbs, 2013 Ark. 64 (per curiam). A habeas proceeding does

not afford a prisoner an opportunity to retry his or her case, and it is not a substitute for

pursuing postconviction relief under Arkansas Rule of Criminal Procedure 37.1. Friend v. Norris,

364 Ark. 315, 219 S.W.3d 123 (2005) (per curiam).

       Appellant raised a number of allegations in his petition, but in this appeal, his argument

pertains only to the claim that the capital murder statute does not legally require life without

parole as the only possible sentence when the death penalty is not sought by the State.2 He

contends that an automatic sentence of life without parole is illegal on its face and a violation

of the United States and Arkansas constitutional prohibition of ex post facto laws.

       The bases of appellant’s arguments are unclear, but it is clear that appellant is raising

claims of trial error that could have been addressed at trial. Assertions of trial error, including

allegations of due-process violations, do not implicate the facial validity of the judgment-and-

       2
         All arguments made below but not raised on appeal are abandoned. Abernathy v. State,
2012 Ark. 59, 386 S.W.3d 477 (per curiam); Shipman v. State, 2010 Ark. 499 (per curiam) (citing
State v. Grisby, 370 Ark. 66, 257 S.W.3d 104 (2007)).


                                                2
                                       Cite as 2013 Ark. 338

commitment order or call into question the jurisdiction of the trial court, and those claims are

not cognizable in a proceeding for the writ. Murphy v. State, 2013 Ark. 155 (per curiam); see also

Hooper v. Hobbs, 2013 Ark. 31 (per curiam); Girley, 2012 Ark. 447; Bliss v. Hobbs, 2012 Ark. 315

(per curiam).

       Because his claims did not challenge the facial validity of the judgment and failed to

demonstrate a lack of the trial court’s jurisdiction, appellant did not establish a basis for the writ

to issue. See Culbertson v. State, 2012 Ark. 112 (per curiam); Skinner v. Hobbs, 2011 Ark. 383 (per

curiam); Friend, 364 Ark. 315, 219 S.W.3d 123; see also McHaney v. Hobbs, 2012 Ark. 361 (per

curiam) (Due-process allegations are not cognizable in a habeas proceeding.). Accordingly, the

circuit court did not err when it declined to issue a writ of habeas corpus to effect appellant’s

release from custody.

       Affirmed.

       Milton Jasper Jones, pro se appellant.

       Dustin McDaniel, Att’y Gen., by: Lauren Elizabeth Heil, Ass’t Att’y Gen., for appellee.




                                                  3